—Appeal by the defendant from two judgments of the Supreme Court, Kings County (Moskowitz, J), both rendered August 4, 1992, convicting him of robbery in the first degree under Indictment No. 7976/92 and criminal possession of stolen property in the fourth degree under Indictment No. 4375/92, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant’s contention that the plea proceedings were deficient in that he was never informed of the nature of the charges against him is not preserved for appellate review, as the defendant never moved to vacate his guilty pleas on that basis (see, People v Pellegrino, 60 NY2d 636). In any event, *495that contention is totally unsupported by the record, and therefore without merit. Also belied by the record is the defendant’s contention that he was denied effective assistance of counsel at the plea proceedings. Sullivan, J. P., Lawrence, Pizzuto, Joy and Goldstein, JJ., concur.